Citation Nr: 1507715	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-30 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran was previously denied service connection for a psychiatric disorder in a March 1993 rating decision.  Although the Veteran identified his claim as one for service connection for posttraumatic stress disorder (PTSD), the service connection issue has been construed more broadly. See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Board notes that the Veteran has medical diagnoses of depressive disorder, psychosis, and mood disorder.  These specific diagnoses, however, are not subject to the new and material requirement as they were not previously adjudicated in the March 1993 rating decision.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Furthermore, as the Board decision is favorable to the Veteran, there is no prejudice to the Veteran in the Board's characterization of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2014, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder manifested as a result of his active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein. Inasmuch as the determination below constitutes a full grants of the benefits sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis

The results of the Veteran's September 2011 VA examination show that the Veteran suffers from depressive disorder, and psychosis.  A private medical examination from H.H-G., Ph.D. HSPP shows that the Veteran has a diagnosis of mood disorder, not otherwise specified.  Thus, the Veteran suffers from a current psychiatric disability, variously diagnosed.  

The Veteran's Service Treatment Records (STRs) show that the Veteran in January 1970 sought medical treatment in-service.  The Veteran requested "nerve pills" to calm him down.  In February 1970 the Veteran stated the he suffered from nervous problems.  Medical staff concluded that the Veteran suffered from an immature personality which was manifested by impulse behavior and wild situational reaction.  The Veteran was recommended counseling.  In April 1971 the Veteran underwent a psychiatric evaluation with a notation from medical staff which stated that the Veteran should be recommended for separation due to unsuitability, for the Veteran's sake.  The Veteran was diagnosed with an immature personality, and chronic drug abuse.  Thus, the various complaints, and treatment for the Veteran's psychiatric problems in-service, fulfill the second element of service connection. 

In the instant appeal, there is no conflicting evidence on the issue of nexus.  The September 2011 VA examiner did not opine to the nexus of the Veteran's psychiatric disabilities, but found that the Veteran's symptoms render him totally functionally and socially impaired.  The private opinion submitted from H.H-G., Ph.D. HSPP found that the Veteran's "time in serve correlates to emerging health difficulties resulting in functional, occupational, [and] social impairment.  It is the opinion of this expert that [the Veteran] suffers from psychotic disorder and depressive disorder more likely than not beginning during his military service from 1969-1971 and has continued uninterrupted to present."  The private opinion is afforded high probative value as it was made after a review of the relevant evidence, including prior examinations of the Veteran, and contains a rationale for the conclusions reached.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  

The Board has also considered that there is a reference in the STRs that the Veteran claimed he suffered from nervousness before entering service.  However, Veterans are presumed sound at entry absent clear and unmistakable evidence to the contrary, and that the presumption of soundness on entrance cannot be overcome simply based on vague or generic reports of symptoms or treatment prior to service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.  38 U.S.C.A. § 1111.U.S.C.A § 1111); see also 38 C.F.R. § 3.304(b)(1).  Thus, the Veteran is presumed sound at entry.      

Here, the Board finds that there is medical evidence which shows that the Veteran suffers from variously diagnosed psychiatric disabilities.  The private opinion specifically determined that the Veteran's psychosis and depressive disorder were related to service.  As such, the Board will consider all psychiatric symptoms and impairments as being of service-connected origin.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, service connection for an acquired psychiatric disorder, variously diagnosed, is warranted


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, is granted.


REMAND

Review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU.

The Board notes that the Veteran's TDIU claim is inextricable intertwined with the above grant of service connection, as the TDIU issue may be affected by the assignment of the disability rating for the grant of service connection for an acquired psychiatric disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of a disability rating for the grant of service connection for an acquired psychiatric disorder. 

Since this decision above grants service connection for an additional disability, it has not been considered in the context of determining whether TDIU benefits are warranted.  Therefore, the claim of entitlement to a TDIU will be remanded in order for the Agency of Original Jurisdiction to review the medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Review the medical evidence of record, and readjudicate the Veteran's claim of entitlement to a TDIU.

2.  Conduct any additional development pertaining to the Veteran's claim for a TDIU, to include a VA examination, if warranted.

3.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


